

Exhibit 10.4

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Second Amendment to Employment Agreement (this “Amendment”) is made as of
this 17 day of July, 2008 by and between MODIGENETECH LTD., an Israeli
corporation (“Employer”), and EYAL FIMA (“Executive”), and amends certain
Employment Agreement, dated December 14, 2005, between Employer and Executive,
as amended by that certain First Amendment to Employment Agreement, dated
February 29, 2008 between Employer and Executive (the “First Amendment”) (as
amended, restated, supplemented or modified from time to time, including
pursuant to the First Amendment, the “2005 Agreement”).
 
RECITALS:
 
A. The parties desire to modify certain provisions of the Second Amendment
concerning the termination of Executive’s employment and Executive’s
compensation.
 
B. Pursuant to Section 7(b) of the 2005 Agreement, the parties desire to enter
into this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to the following amendments to the
Second Amendment:
 
AGREEMENT:
 
1. Amendment to Section 1. Section 1 of the First Amendment is hereby deleted
and replaced with the following Sections 1:
 
“Executive shall receive an aggregate annual minimum base salary at the rate of
Two Hundred and Fifty Thousand Dollars ($100,000) payable in equal monthly
installments of $8,833.33 or otherwise in accordance with the regular payroll
schedule of Employer (as the same may be increased, “Base Salary”). Effective
June 1, 2008, payments will be in Israeli Shekels (IS) according to IS-US$
exchange rate of 3.86 IS/US$.”
 
2. Amendment to Section 2. Section 2 of the First Amendment is hereby deleted
and replaced with the following Section 2:
 
“Executive shall be eligible to receive an annual cash bonus of up to $50,000,
payable within 30 days after the end of the fiscal year of Employer, which shall
be based upon performance criteria established by the Board (“Performance
Bonus”). Payment will be in Israeli Shekels (IS) according to IS-US$ exchange
rate of 3.86 IS/US$.”
 
3. Revised Notification under Israeli Law. In the event that the Base Salary is
increased pursuant to Section 3 of the 2005 Agreement, Employer agrees to
deliver to Employee, and both parties agree to sign, a revised Notification to
Employee of Employment Conditions (in the form attached to the 2005 Agreement),
reflecting such increase.
 

--------------------------------------------------------------------------------


4. Effectiveness. The amendments to the 2005 Agreement contemplated by this
Amendment shall be deemed effective immediately upon the full execution of this
Amendment, without any further action required by the parties hereto.
 
5. The Agreement. All references in the 2005 Agreement to the term “Agreement”
shall be deemed to refer to the 2005 Agreement referenced in, and as amended by,
the First Amendment and as further amended by this Amendment.
 
6. Amendment and 2005 Agreement to be Read Together. This Amendment amends and
is part of the 2005 Agreement, and the 2005 Agreement and this Amendment shall
henceforth be read together and shall constitute the Agreement. Except as
otherwise set forth herein, the 2005 Agreement shall remain in full force and
effect.
 
7. Headings. Headings used in this Amendment are for convenience only and shall
not affect the construction or interpretation of the 2005 Agreement or this
Amendment.
 
8. Counterparts. This Amendment may be executed by facsimile and in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 


 
[The Remainder of this Page is Intentionally Left Blank]
 
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.
 

COMPANY:     CONSULTANT:           MODIGENE INC.                           By:
                      
Name:
           
Eyal Fima
 
Title:
                               
Notice Address:
                                                         

 
 
S-1

--------------------------------------------------------------------------------

